DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on June 27, 2022, is acknowledged.  The traversal is on the ground(s) that the arguments for distinctness are based on conclusory statements and that there is not a search and examination burden.  This is not found persuasive because, with respect to a search burden, the Examiner has clearly shown that Groups II, III, and IV are separately classified and, hence, would require a different field of search.  With respect to distinctness, the apparatus of Group IV can be used to practice another and materially different process such as, for example, the deposition of thin films comprised of only Si or Ge and the products of Group II can be made by another and materially different process using another and materially different apparatus such as, for example, by molecular beam epitaxy, sputtering, or e-beam evaporation from single Si and Ge sources.  Moreover, the method of Group III recites that the substrate has a precoating layer, the deposition layer is formed using only a first and second reactant which do not need to be provided simultaneously (i.e., to overlap), and that the deposition layer is a product of the first and second reactants.  None of the claims in Group I recite these combination of limitations and applicants have not shown that the invention of Group III is an obvious variation of Group I. 
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 27, 2022. 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The references cited by applicants in the IDS and listed on the numerous 1449's have been made of record.  While the statements filed clearly do not comply with the guidelines set forth in MPEP 2004 regarding both the number of references cited and the elimination of clearly irrelevant art and marginally cumulative information, compliance with these guidelines is not mandatory.  Furthermore, 37 CFR 1.97 and 1.98 do not require that the information be material, rather they allow for submission of information regardless of its pertinence to the claimed invention. Although there is no requirement to explain the materiality of the submitted references, the cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with applicant's duty of disclosure.  See, e.g., Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 478 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  
Therefore, it is recommended that if any information that has been cited by applicant in the information disclosure statement is known to be material to patentability as defined by 37 C.F.R. §1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16 of U.S. Patent No. 10,446,393 (hereinafter “the ‘393 patent”) in view of U.S. Patent Appl. Publ. No. 2018/0323059 to Bhargava, et al. (“Bhargava”). 
Regarding claims 1-3, 5, and 7-9, claims 14 and 16 of the ‘393 patent recite substantially all of the limitations recited in claims 1-3, 5, and 7-9 of the instant application, but do not explicitly recite that the substrate is provided in a reaction chamber.  However, in Fig. 1 and ¶[0019] Wu teaches providing a substrate in a reaction chamber in step (110) in order to facilitate epitaxial growth thereupon.  
Regarding claim 4, claims 14 and 16 of the ‘393 patent do not recite that the halogenated silicon precursor comprises a compound represented by a formula SixWyHz, wherein W is a halide selected from the group consisting of fluorine, chlorine, bromine, and iodine, x and y are integers greater than zero, and z is an integer greater than or equal to zero.  However, in claim 15 as well as elsewhere throughout the entire reference Bhargava teaches an analogous method of depositing a Si-containing epitaxial layer in which the second Si source may be a halogenated Si precursor such as dichlorosilane (SiH2Cl2).  In this case the use of dichlorosilane as the second Si source would involve nothing more than the use of a known material based on its suitability for its intended use.  
Regarding claim 6, claims 14 and 16 of the ‘393 patent do not recite that the halogenated silicon precursor comprises a compound selected from the group consisting of trichlorosilane, dichlorosilane, silicon tetrachloride, a silicon bromide, and a silicon iodide.  However, in claim 15 as well as elsewhere throughout the entire reference Bhargava teaches an analogous method of depositing a Si-containing epitaxial layer in which the second Si source may be a halogenated Si precursor such as dichlorosilane (SiH2Cl2).  In this case the use of dichlorosilane as the second Si source would involve nothing more than the use of a known material based on its suitability for its intended use.  
Regarding claim 10, claims 14 and 16 of the ‘393 patent do not recite that the germanium precursor comprises a germane.  However, in at least ¶[0025] Bhargava teaches that the Ge source may be in the form of germane (GeH4).  In this case the use of germane as the Ge source would involve nothing more than the use of a known material based on its suitability for its intended use.  
Regarding claim 11, claims 14 and 16 of the ‘393 patent do not recite that the germanium precursor consists essentially of germanium and hydrogen.  However, in at least ¶[0025] Bhargava teaches that the Ge source may be in the form of germane (GeH4).  In this case the use of germane as the Ge source would involve nothing more than the use of a known material based on its suitability for its intended use.  

Claims 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16 of the ‘393 patent in view of Bhargava and further in view of U.S. Patent Appl. Publ. No. 2003/0230233 to Fitzgerald, et al. (“Fitzgerald”). 
Regarding claim 12, claims 14 and 16 of the ‘393 patent do not recite that the germanium precursor comprises a halogen.  However, in Figs. 2-4 and ¶¶[0042]-[0050] as well as elsewhere throughout the entire reference Fitzgerald teaches an analogous method of depositing a SiGe layer from Si- and Ge-containing precursors.  In ¶[0047] Fitzgerald teaches that germanium halides such as GeCl4 have a higher decomposition temperature which therefore facilitates deposition at temperatures higher than germane.  Thus, a person of ordinary skill in the art would look to the teachings of Fitzgerald and would be motivated to utilize a halide-containing Ge precursor such as GeCl4 as the Ge source in claims 14 and 16 of the ‘393 patent for this purpose.  
Regarding claim 13, claims 14 and 16 of the ‘393 patent do not recite that the germanium precursor comprises one or more of germanium tetrachloride, germanium chlorohydride, germanium chlorobromide.  However, as noted supra with respect to the rejection of claim 12, in ¶[0047] Fitzgerald teaches that germanium halides such as GeCl4 have a higher decomposition temperature which therefore facilitates deposition at temperatures higher than germane.  Thus, a person of ordinary skill in the art would look to the teachings of Fitzgerald and would be motivated to utilize a halide-containing Ge precursor such as GeCl4 as the Ge source in claims 14 and 16 of the ‘393 patent for this purpose.  
Regarding claim 14, claims 14 and 16 of the ‘393 patent do not recite that at least one of the first silicon precursor, the second silicon precursor, or the germanium precursor comprises about 10 to about 90, about 1 to about 10, or about 0.1 to about 1 volumetric percent of a volumetric flow.  However, as noted supra with respect to the rejection of claim 12, in Figs. 2-4 and ¶¶[0042]-[0050] as well as elsewhere throughout the entire reference Fitzgerald teaches an analogous method of depositing a SiGe layer from Si- and Ge-containing precursors.  In ¶¶[0048]-[0049] Fitzgerald specifically teaches forming a Si1-xGex layer with a Ge content in the range of x = 0.15 up to a final Ge content of x = 0.30.  Thus, a person of ordinary skill in the art would look to the teachings of Fitzgerald and would be motivated to supply the Ge precursor in claims 14 and 16 of the ‘393 patent in a volumetric percent of the volumetric flow within the claimed range of 10 to 90 in order to produce a SiGe epitaxial layer having the desired bandgap and lattice parameter necessary for the production of electronic devices.  

Claim 15 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16 of the ‘393 patent in view of Bhargava and further in view of U.S. Patent Appl. Publ. No. 2003/0049372 to Cook, et al. (“Cook”). 
Regarding claim 15, claims 14 and 16 of the ‘393 patent do not recite that the reaction chamber comprises a precoat layer disposed on a surface within the reaction chamber prior to the providing the first silicon precursor to the reaction chamber, the providing the second silicon precursor to the reaction chamber, and the providing the germanium precursor to the reaction chamber, and wherein the precoat layer comprises at least one of silicon or silicon germanium.  However, in Fig. 29 and ¶¶[0082]-[0085] as well as elsewhere throughout the entire reference Cook teaches a method of cleaning a reaction chamber in order to minimize contamination by pre-coating the chamber with 0.5 to 2 microns of polycrystalline Si that passivates all cleaned surfaces and getters any residual gaseous or metallic contamination.  Thus, a person of ordinary skill in the art would look to the teachings of Cook and would be motivated to pre-coat the reaction chamber in the method of claims 14 and 16 of the ‘393 patent with Si prior to performing thin film growth in order to minimize contamination of the subsequently deposited SiGe layer(s).   

Claim 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16 of the ‘393 patent in view of Bhargava and further in view of U.S. Patent Appl. Publ. No. 2010/0210094 to Furusawa, et al. (“Furusawa”). 
Regarding claim 16, claims 14 and 16 of the ‘393 patent do not recite a step of mixing the first silicon precursor and the germanium precursor to form a mixture prior to flowing the mixture into the reaction chamber.  However, in Fig. 1 and ¶¶[0024]-[0044] as well as elsewhere throughout the entire reference Furusawa teaches an analogous system and method for the deposition of SiGe-containing thin films.  As shown in Fig. 1, the Si and Ge precursor gases supplied from sources (64) and (65) are mixed by the gas supply lines (61) to (63) prior to being delivered to the reaction chamber (2).  In ¶[0044] Furusawa specifically teaches that by mixing the silane and germane gases in advance the germane precursor is prevented from causing an excessive decomposition reaction by the silane precursor.  Thus, a person of ordinary skill in the art would be motivated to pre-mix the Si and Ge precursors in the method of claims 14 and 16 of the ‘393 patent for this purpose as well as to promote the formation of a more uniform SiGe layer across the surface of all wafers present within the reaction chamber.  

Claim Rejections - 35 USC §§ 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being obvious in view of U.S. Patent Appl. Publ. No. 2016/0276481 to Wu, et al. (hereinafter “Wu”). 
Regarding claim 1, Wu teaches a method of forming a silicon germanium layer on a surface of a substrate (see, e.g., the Abstract, Figs. 1-3, and entire reference), the method comprising the steps of:
providing a substrate within a reaction chamber (see, e.g., Figs. 1-3 and ¶¶[0010]-[0030] which teach providing a substrate (100) in a reaction chamber (300));
providing a first silicon precursor to the reaction chamber (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a first silicon-containing precursor such as silane (SiH4) or dichlorosilane (SiH2Cl2) to form source/drain structures 116A-B and cap elements 118A-B comprised of silicon germanium);
providing a second silicon precursor to the reaction chamber (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a second silicon-containing precursor such as dichlorosilane (SiH2Cl2) or silane (SiH4) to form source/drain structures 116A-B and cap elements 118A-B comprised of silicon germanium); and
providing a germanium precursor to the reaction chamber (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a germanium-containing precursor such as germane (GeH4) to form source/drain structures 116A-B and cap elements 118A-B comprised of silicon germanium),
wherein the steps of providing a first silicon precursor to the reaction chamber, providing a second silicon precursor to the reaction chamber, and providing a germanium precursor to the reaction chamber overlap (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach that the first and second silicon-containing precursors and the germanium precursors are supplied to the chamber (300) in combination in order to form source/drain structures 116A-B and cap elements 118A-B comprised of silicon germanium; alternatively, it would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal number and type of Si-containing precursor gases from those disclose in at least ¶[0025] and ¶[0030] of Wu which are necessary to produce a SiGe layer having the desired quality, uniformity, and composition).
Regarding claim 2, Wu teaches that the first silicon precursor comprises a halogenated silicon precursor (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach that the first silicon-containing precursor may be comprised of dichlorosilane (SiH2Cl2)).
Regarding claim 3, Wu teaches that the halogenated silicon precursor comprises one or more of fluorine, chlorine, bromine, and iodine (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach that the first silicon-containing precursor may be comprised of dichlorosilane (SiH2Cl2) which comprises chlorine).
Regarding claim 4, Wu teaches that the halogenated silicon precursor comprises a compound represented by a formula SixWyHz, wherein W is a halide selected from the group consisting of fluorine, chlorine, bromine, and iodine, x and y are integers greater than zero, and z is an integer greater than or equal to zero (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach that the first silicon-containing precursor may be comprised of dichlorosilane (SiH2Cl2)).
Regarding claim 5, Wu teaches that the halogenated silicon precursor comprises chlorine (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach that the first silicon-containing precursor may be comprised of dichlorosilane (SiH2Cl2) which comprises chlorine).
Regarding claim 6, Wu teaches that the halogenated silicon precursor comprises a compound selected from the group consisting of trichlorosilane, dichlorosilane, silicon tetrachloride, a silicon bromide, and a silicon iodide (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach that the first silicon-containing precursor may be comprised of dichlorosilane (SiH2Cl2)).
Regarding claim 7, Wu teaches that the second silicon precursor comprises a nonhalogenated silicon precursor (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a second silicon-containing precursor such as silane (SiH4)).  
Regarding claim 8, Wu teaches that the nonhalogenated silicon precursor consists essentially of silicon and hydrogen (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a second silicon-containing precursor such as silane (SiH4) which consists of Si and H).
Regarding claim 9, Wu teaches that the nonhalogenated silicon precursor comprises a silane (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a second silicon-containing precursor such as silane (SiH4)).
Regarding claim 10, Wu teaches that the germanium precursor comprises a germane (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a germanium-containing precursor such as germane (GeH4)).
Regarding claim 11, Wu teaches that the germanium precursor consists essentially of germanium and hydrogen (see, e.g., Figs. 1C-D and ¶¶[0025]-[0030] which teach providing a germanium-containing precursor such as germane (GeH4) which consists essentially of Ge and H).

Claim Rejections - 35 USC § 103
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of U.S. Patent Appl. Publ. No. 2003/0230233 to Fitzgerald, et al. (“Fitzgerald”). 
Regarding claim 12, Wu does not explicitly teach that the germanium precursor comprises a halogen.  However, in Figs. 2-4 and ¶¶[0042]-[0050] as well as elsewhere throughout the entire reference Fitzgerald teaches an analogous method of depositing a SiGe layer from Si- and Ge-containing precursors.  In ¶[0047] Fitzgerald teaches that germanium halides such as GeCl4 have a higher decomposition temperature which therefore facilitates deposition at temperatures higher than germane.  Thus, a person of ordinary skill in the art would look to the teachings of Fitzgerald and would be motivated to utilize a halide-containing Ge precursor such as GeCl4 in place of the germane utilized in the method of Wu for this purpose.  
Regarding claim 13, Wu does not explicitly teach that the germanium precursor comprises one or more of germanium tetrachloride, germanium chlorohydride, germanium chlorobromide.  However, as noted supra with respect to the rejection of claim 12, in ¶[0047] Fitzgerald teaches that germanium halides such as GeCl4 have a higher decomposition temperature which therefore facilitates deposition at temperatures higher than germane.  Thus, a person of ordinary skill in the art would look to the teachings of Fitzgerald and would be motivated to utilize a halide-containing Ge precursor such as GeCl4 in place of the germane utilized in the method of Wu for this purpose.  
Regarding claim 14, Wu does not explicitly teach that at least one of the first silicon precursor, the second silicon precursor, or the germanium precursor comprises about 10 to about 90, about 1 to about 10, or about 0.1 to about 1 volumetric percent of a volumetric flow.  However, as noted supra with respect to the rejection of claim 12, in Figs. 2-4 and ¶¶[0042]-[0050] as well as elsewhere throughout the entire reference Fitzgerald teaches an analogous method of depositing a SiGe layer from Si- and Ge-containing precursors.  In ¶¶[0048]-[0049] Fitzgerald specifically teaches forming a Si1-xGex layer with a Ge content in the range of x = 0.15 up to a final Ge content of x = 0.30.  Thus, a person of ordinary skill in the art would look to the teachings of Fitzgerald and would be motivated to supply the Ge precursor in the method of Wu in a volumetric percent of the volumetric flow within the claimed range of 10 to 90 in order to produce a SiGe epitaxial layer having the desired bandgap and lattice parameter necessary for the production of electronic devices.  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of U.S. Patent Appl. Publ. No. 2003/0049372 to Cook, et al. (“Cook”). 
Regarding claim 15, Wu does not explicitly teach that the reaction chamber comprises a precoat layer disposed on a surface within the reaction chamber prior to the providing the first silicon precursor to the reaction chamber, the providing the second silicon precursor to the reaction chamber, and the providing the germanium precursor to the reaction chamber, and wherein the precoat layer comprises at least one of silicon or silicon germanium.  However, in Fig. 29 and ¶¶[0082]-[0085] as well as elsewhere throughout the entire reference Cook teaches a method of cleaning a reaction chamber in order to minimize contamination by pre-coating the chamber with 0.5 to 2 microns of polycrystalline Si that passivates all cleaned surfaces and getters any residual gaseous or metallic contamination.  Thus, a person of ordinary skill in the art would look to the teachings of Cook and would be motivated to pre-coat the reaction chamber in the method of Wu with Si prior to performing thin film growth in order to minimize contamination of the subsequently deposited SiGe layer(s).   

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of U.S. Patent Appl. Publ. No. 2010/0210094 to Furusawa, et al. (“Furusawa”). 
Regarding claim 16, Wu does not explicitly teach a step of mixing the first silicon precursor and the germanium precursor to form a mixture prior to flowing the mixture into the reaction chamber.  However, in Fig. 1 and ¶¶[0024]-[0044] as well as elsewhere throughout the entire reference Furusawa teaches an analogous system and method for the deposition of SiGe-containing thin films.  As shown in Fig. 1, the Si and Ge precursor gases supplied from sources (64) and (65) are mixed by the gas supply lines (61) to (63) prior to being delivered to the reaction chamber (2).  In ¶[0044] Furusawa specifically teaches that by mixing the silane and germane gases in advance the germane precursor is prevented from causing an excessive decomposition reaction by the silane precursor.  Thus, a person of ordinary skill in the art would be motivated to pre-mix the Si and Ge precursors in the method of Wu for this purpose as well as to promote the formation of a more uniform SiGe layer across the surface of all wafers present within the reaction chamber.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714